                         UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                               Civil No.: 1:21-cv-338

 GREAT WEST CASUALTY COMPANY )
                             )
               Plaintiff,    )
                             )
 v.                          )                           COMPLAINT FOR
                             )                      DECLARATORY JUDGMENT AND
 ACE AMERICAN INSURANCE      )                            OTHER RELIEF
 COMPANY and PACKAGING       )
 CORPORATION OF AMERICA      )
                             )
               Defendants.   )


       Plaintiff Great West Casualty Company, by counsel, for its Complaint for

Declaratory Judgment and other relief against Defendant Ace American Insurance

Company, alleges and says as follows.

                            PARTIES AND JURISDICTION

       1.     Plaintiff Great West Casualty Company (“Great West”) is a corporation

organized under the laws of the State of Nebraska with its principle place of business

located in the State of Nebraska. At all times relevant hereto, Great West was authorized

to conduct business in the insurance industry in the State of North Carolina.

       2.     Upon information and belief, Defendant Ace American Insurance Company

(“Ace”) is a corporation organized and existing under the laws of the State of Florida with

its principal place of business in the State of Pennsylvania.




      Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 1 of 11
       3.      Upon information and belief, Defendant Packaging Corporation of America

(“PCA”) is a corporation organized and existing under the laws of the State of Delaware

with its principal place of business in the State of Illinois.

                             JURISDICTIONS AND VENUE

       4.      This is a declaratory judgment action with jurisdiction based upon 28 U.S.C.

§ 2201 and diversity of citizenship under 28 U.S.C. § 1332, where the matter in controversy

exceeds the sum of $75,000 exclusive of interest and costs and is between citizens of

different states.

       5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) by virtue

of the fact that a substantial part of the events giving rise to the claims took place in this

District.

       6.      This Court has the power to grant the relief sought in this action pursuant to,

inter alia, 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil Procedure.

                                      ALLEGATIONS

       7.      Great West incorporates by reference the allegations contained in paragraphs

1 through 5 of the Complaint.

       8.      On or about August 13, 2018, Kellie S. Wallace commenced a civil lawsuit,

entitled Kellie S. Wallace, Plaintiff v. Packaging Corporation of America, Defendant, case

number 18-cvs-1994, in the General Court of Justice, Superior Court Division, for Rowan

County, North Carolina (the “Underlying Lawsuit”).




                                               2


       Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 2 of 11
       9.     A copy of the Complaint filed in the Underlying Lawsuit is attached as

Exhibit A.

       10.    The Underlying Lawsuit arises from injuries Ms. Wallace allegedly sustained

in an October 2, 2015 accident. In her Complaint, Ms. Wallace alleged that the accident

was the direct and proximate result of the negligence of PCA.

       11.    At the time of the accident, Ms. Wallace was an employee of Salem Carriers,

Inc. (“Salem”).

       12.    In the Underlying Lawsuit, Ms. Wallace alleges that PCA contracted with

Salem to perform cargo delivery services under a “PCA Transportation Agreement” (the

“Transportation Agreement”).

       13.    Upon information and belief, a true and accurate copy of the Transportation

Agreement is attached as Exhibit B.

       14.    Salem is the named insured under Great West’s Policy No. MCP 19530A

(the “Great West Policy”). PCA was named as an additional insured by endorsement CA

49 01 10 15 to the Great West Policy’s Commercial Auto Coverage Part.

       15.    A certified true and accurate copy of the Great West Policy is attached as

Exhibit C.

       16.    Great West has agreed to provide coverage under the Commercial Auto

Coverage Part for a defense of the Underlying Lawsuit on behalf of PCA while reserving

its right to disclaim coverage.




                                            3


      Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 3 of 11
         17.   On December 18, 2018, Great West initiated an action (“Great West’s 2018

Declaratory Judgment Action”) before this Court against PCA, Salem, and Kellie S.

Wallace, seeking, inter alia, a declaration that there is no coverage afforded to PCA under

the Great West Policy in connection with the Underlying Lawsuit and that Great West does

not have a duty to defend or a duty to indemnify PCA.

         18.   Great West’s 2018 Declaratory Judgement Action is pending before this

Court.

         19.   Despite the pending Great West’s 2018 Declaratory Judgment Action, Great

West has defended PCA in the Underlying Lawsuit subject to a reservation of rights.

         20.   PCA is the named insured under Ace’s Policy No. ISA H08843113 (the “Ace

Policy”).

         21.   Upon information and belief, a true and accurate copy of the Ace Policy is

attached as Exhibit D.

         22.   A plain review of the allegations Ms. Wallace has asserted in the Underlying

Lawsuit demonstrates that at least some of the allegations and alleged damages implicate

coverage under the “Business Auto Coverage Form” of the Ace Policy and are, therefore,

sufficient to impose upon Ace a duty to defend PCA in the Underlying Lawsuit.

         23.   At a minimum, the Underlying Lawsuit involves allegations of “bodily

injury” caused by an “accident” which resulted from the ownership, maintenance, or use

of a covered “auto” through the negligence of PCA, which implicates coverage under the

Ace Policy.



                                             4


         Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 4 of 11
       24.    Section IV of the Business Auto Coverage Form of the Ace Policy contains

the following “other insurance” clause:

              5.     Other Insurance

              a.     For any covered “auto” [PCA] own, this Coverage Form
                     provides primary insurance. For any covered “auto” [PCA]
                     don’t own, the insurance provided by this Coverage Form is
                     excess over any other collectible insurance. However, while a
                     covered “auto” which is a “trailer” is connected to another
                     vehicle, the Covered Autos Liability Coverage this Coverage
                     Form provides for the “trailer” is:

                     (1)    Excess while it is connected to a motor vehicle [PCA]
                            do not own; or

                     (2)    Primary while it is connected to a covered “auto” [PCA]
                            own.

       25.    The Additional Insured Endorsement CA 49 01 10 15 to the Great West

Policy contains the following “other insurance” clause:

              E.      Any coverage provided by this endorsement is excess over any
              other valid and collectible insurance available to the Additional
              Insured whether primary, excess, contingent, or on any other basis
              unless the contract or agreement [Salem] have with them requires that
              this insurance be primary.

       26.    Pursuant to the Commercial Auto Coverage Part Motor Carrier Coverage

Form Declarations of the Great West Policy, the most Great West would pay for any one

“accident” or “loss” under Covered Auto Liability is $1,000,000.

       27.    Pursuant to the Business Auto Declarations, Item Two – Schedules of

Coverages and Covered Autos, of the Ace Policy, the most Ace would pay for any one

accident or loss is $3,000,000.



                                            5


      Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 5 of 11
       28.    Both the Great West Policy and the Ace Policy provide excess coverage to

PCA in the Underlying Lawsuit pursuant to the respective “other insurance” clauses.

       29.    In the event that the two “other insurance” clauses contained in the Great

West Policy and the Ace Policy are mutually repugnant, Great West and Ace shall

contribute to the defense of PCA in the Underlying Lawsuit by pro rata shares.

       30.    Consequently, Great West has sought from Ace the pro rata share, or 75%,

of the total amount of the costs and expenses Great West has incurred, and continues to

incur, in defending PCA in the Underlying Lawsuit.

       31.    Great West’s February 19, 2021 tender letter to Chubb is attached as Exhibit

E.

       32.    Despite its obligation to provide a defense to PCA in the Underlying Lawsuit,

Ace, through Chubb North American Claims (“Chubb”), refused to contribute to any of

the costs and expenses in defending PCA in the Underlying Lawsuit.

       33.    Chubb’s March 17, 2021 rejection of Great West’s request for contribution

is attached as Exhibit F.

       34.    Chubb bases its denial of the request for contribution on: (1) Salem’s

contractual obligation to indemnify PCA pursuant to the Transportation Agreement; and

(2) PCA’s status as an omnibus “insured” user of the truck, which qualifies it as an

“insured” under the Great West Policy.




                                            6


      Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 6 of 11
       35.    While both of Chubb’s allegations are disputed, neither argument, even taken

as true, eliminates or otherwise abrogates Ace’s obligation to defend PCA in the

Underlying Lawsuit under the Ace Policy.

       36.    Salem is not named as a defendant in the Underlying Lawsuit, and Ms.

Wallace does not allege or claim that Salem was negligent or otherwise at fault for the

accident. There are no allegations or claims asserted in the Underlying Lawsuit that Salem

is vicariously or otherwise liable for the negligence of PCA.

       37.    Under Section 5(a) of the Transportation Agreement, Salem agreed to

defend, indemnify, and hold PCA harmless for liability claims arising from Salem’s

performance of services for PCA. However, Salem’s agreement to defend, indemnify, and

hold PCA harmless expressly does not apply to claims against PCA based solely on PCA’s

negligence.

       38.    No alleged contractual obligation on the part of Salem pursuant to the

Transportation Agreement eliminates or otherwise abrogates Ace’s duty to provide a

defense to PCA in the Underlying Lawsuit on a pro rata basis.

       39.    Under Section II – Covered Autos Liability Coverage of the Great West

Policy, “insureds” is defined to include the following:

              b.     Anyone else while using with [Salem’s] permission a covered
                     “auto” [Salem] own, hire or borrow except:

                                     *****

                     (5)    Anyone other than [Salem’s] “employees”, partners (if
                            [Salem] are a partnership), members (if [Salem] are a
                            limited liability company), a lessee or borrower of a

                                             7


      Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 7 of 11
                                    covered “auto” or any of their “employees”, while
                                    moving property to or from a covered “auto”.

         40.      Based on the allegations asserted by Ms. Wallace in the Underlying Lawsuit,

PCA is not an “insured” under Section II of the Great West Policy.

         41.      Accordingly, Ace owes a duty to defend PCA in the Underlying Lawsuit

pursuant to the Ace Policy and to contribute its pro rata share, or 75%, of the total amount

of the costs and expenses Great West has incurred, and continues to incur, in defending

PCA in the Underlying Lawsuit. 1

                                        COUNT I
                            (CLAIM FOR DECLARATORY RELIEF)

         42.      Great West incorporates by reference the allegations contained in paragraphs

1 through 37 of the Complaint.

         43.      Great West respectfully requests the Court to judicially declare that Ace,

pursuant to the terms of the Ace Policy, owes a duty to defend PCA in the Underlying

Lawsuit and that Ace has wrongfully denied PCA a defense of the Underlying Lawsuit.

         44.      Great West further seeks a declaration that the two “other insurance” clauses

contained in the Great West Policy and the Ace Policy are mutually repugnant, and

therefore, the applicable coverages, to the extent any exists, under the Great West Policy

and the Ace Policy are provided to PCA on a pro rata basis.




1
  The 75% pro rata share of the costs and expenses that Ace is obligated to contribute is subject to the outcome of the
pending Great West’s 2018 Declaratory Judgment Action. In the event that this Court declares that Great West does
not owe a duty to defend PCA under the Great West Policy, Ace should bear the entirety of the costs and expenses
that Great West has incurred, and continues to incur, in defending PCA in the underlying lawsuit.


                                                          8


        Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 8 of 11
        45.      Great West further seeks a declaration that Ace is obligated to contribute its

pro rata share, or 75%, of the total amount of the costs and expenses Great West has

incurred, and continues to incur, in defending PCA in the Underlying Lawsuit, in the event

that Great West owes a duty to defend PCA in the Underlying Lawsuit under the Great

West Policy. 2

                                        COUNT II
                                (EQUITABLE CONTRIBUTION) 3

        46.      Great West incorporates by reference the allegations contained in paragraphs

1 through 41 of the Complaint.

        47.      The Great West Policy and the Ace Policy provide the same types of liability

coverage to PCA on the same excess basis.

        48.      Great West and Ace share a common and equal duty to defend PCA in the

Underlying Lawsuit.

        49.      Ace’s wrongful denial of a defense and refusal to contribute its 75% pro rata

share of the costs and expenses of defending PCA in the Underlying Lawsuit compels Great

West to bear more than its equitable and just share of this common obligation.

        50.      Ace’s wrongful denial of a defense and refusal to contribute its 75% pro rata

share, at the expense of Great West, offends the very basic principles of equity.




2
  The amount Ace is obligated to contribute is subject to the outcome of the pending Great West’s 2018 Declaratory
Judgment Action. See supra note 1, ¶ 40.
3
  The amount Ace is obligated to contribute is subject to the outcome of the pending Great West’s 2018 Declaratory
Judgment Action. See supra note 1, ¶ 40.


                                                        9


        Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 9 of 11
       51.    Equity requires that Great West and Ace bear the costs and expenses of

defending PCA in the Underlying Lawsuit on a pro rata basis.

       52.    Accordingly, Ace is liable to Great West under the principle of equitable

contribution for its share of the costs and expenses in connection with defending PCA in

the Underlying Lawsuit that Great West has incurred, and continues to incur, in excess of

its 25% pro rata share.

       WHEREFORE, Plaintiff prays for a judgment against Defendant that includes the

following relief:

       1.     The entry of a declaratory judgment adjudging the relative rights of the

parties to this action under the Great West Policy and the Ace Policy. Specifically, Plaintiff

prays for an Order adjudging and declaring that: (a) Defendant owes a duty to defend PCA

in the Underlying Lawsuit under the Ace Policy; (b) Defendant breached the terms of its

coverage contract with PCA by wrongfully denying a defense of PCA in the Underlying

Lawsuit; (c) Defendant shall reimburse Plaintiff for the costs and expenses Plaintiff has

paid in excess of its pro rata share in connection with defending PCA in the Underlying

Lawsuit; and (d) Defendant shall continue to pay its 75% pro rata share of the costs and

expenses incurred in defense of PCA in the Underlying Lawsuit.

       2.     An Order that Defendant shall make payments to Plaintiff consistent with

this Declaratory Judgment.

       3.     An Order for Defendant to pay: (a) the entirety of the costs of this action; and

(b) the reasonable attorney’s fees Plaintiff incurs in prosecuting this action.



                                              10


      Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 10 of 11
4.     Any other and further relief as the Court may deem just and proper.

This, the 28th day of April, 2021.

                          TEAGUE CAMPBELL DENNIS & GORHAM, LLP


                          BY: /s/ William A. Bulfer
                              William A. Bulfer – N.C. State Bar No. 31424
                              117 Cherry Street North
                              Asheville, North Carolina 27619
                              Telephone: (919) 805-5017
                              Facsimile: (919) 873-1814
                              wbulfer@teaguecampbell.com
                              Attorney for Plaintiff

                               Daniel T. Strong – N.C. State Bar No. 49546
                               4700 Falls of Neuse Rd, Suite 450
                               Raleigh, NC 27609
                               Telephone:       (919) 873-0166
                               Facsimile:       (919) 873-1814
                               Attorney for Plaintiff




                                     11


Case 1:21-cv-00338-WO-JLW Document 1 Filed 04/28/21 Page 11 of 11
